Citation Nr: 0533188	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1972 to October 
1975.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Claims of entitlement to service 
connection for PTSD and for bilateral hearing loss were 
denied.  The veteran submitted a timely notice of 
disagreement in September 2002, and the RO issued a statement 
of the case (SOC) in February 2004.  The veteran's 
substantive appeal was received in late April 2004.

In his April 2004 substantive appeal, the veteran requested a 
hearing before the Board by videoconference.  In June 2004, 
the veteran withdrew that request.  Appellate review may 
proceed.  


FINDINGS OF FACT

1.  By a rating decision issued in February 2002, the RO 
denied claims of entitlement to service connection for PTSD 
and for hearing loss on the merits, and the veteran submitted 
timely disagreement with those denials in September 2002.

2.  The RO issued a statement of the case addressing those 
claims on February 19, 2004.

3.  The veteran's substantive appeal form, VA Form 9, was 
received on April 28, 2004, 69 days after the SOC was issued.


CONCLUSION OF LAW

The Board does not have jurisdiction to review appeals for 
service connection for PTSD and for hearing loss, as no 
timely substantive appeal has been filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, there is no legal entitlement to an extension of 
time; 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary of VA.  Corry v. Derwinski, 3 
Vet. App. 231 (1992).  

Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this case, the 
veteran has not sought an extension of time in which to file 
his substantive appeal, and 38 C.F.R. § 3.109 is not 
applicable to warrant an extension of time for the timely 
filing of a substantive appeal following the February 19, 
2004 issuance of a SOC in this case.  

Factual background

In this case, the veteran submitted claims of entitlement to 
service connection for PTSD and hearing loss in May 1998.  
The RO denied those claims.  In June 2000, the Board issued a 
decision which denied those claims on the basis that the 
claims were not well grounded.  

In July 2000, the veteran submitted statements which were 
interpreted as requests to reopen the claims of entitlement 
to service connection for PTSD and for hearing loss.  By a 
letter issued in April 2001, the RO advised the veteran of 
the enactment of the VCAA, and advised him that the claims of 
entitlement to service connection for PTSD and hearing loss 
would be reviewed on the merits, as the VCAA had removed the 
requirement that a veteran submit a well-grounded claim.  

By a rating decision issued in February 2002, the RO denied 
the claims, and issued the rating decision to the veteran.  
In September 2002, the veteran timely disagreed with the 
denials of service connection for PTSD and hearing loss.  The 
RO issued a SOC which addressed those issues on February 19, 
2004.  

On March 5, 2004, the veteran requested a "transcript" of 
his records and his GED (General Education Diploma).  

On April 28, 2004, the 69th day after the RO mailed the SOC 
to the veteran, VA received the veteran's VA Form 9, Appeal 
to Board of Veterans' Appeals.  

Analysis

The Board has carefully reviewed each item of record 
following the October 2001 SOC.  There simply is no document 
from the veteran after the SOC was issued in February 2004 
which expresses an intent to appeal the denials of service 
connection for PTSD or for hearing loss prior to April 28, 
2004, although there is a March 2004 request for a 
"transcript."  That statement does not reference the 
veteran's claims for service connection, and thus cannot be 
construed as a substantive appeal as to those claims.  

In any event, the April 2004 VA Form 9, dated on April 26, 
2004, was not received within 60 days of the SOC issued on 
February 19, 2004, as 60 days following the issuance of that 
SOC expired on Monday, April 19, 2004.  The veteran's VA Form 
9 was not received until Wednesday, April 28, 2004.  The 
envelope in which the form was received is not of record.  
However, the veteran noted a date of April 26, 2004, on the 
form, in the block next to the signature block.  

The Board further notes that, under 38 C.F.R. § 20.305, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  If 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the day of receipt of the 
document by VA.  In this case, the postmark is not of record, 
and the document is stamped as received by VA on April 28, 
2004.  It seems unlikely that the envelope would have been 
postmarked prior to April 26, 2004, the date the veteran 
recorded when he signed the form.  Nevertheless, by law, the 
veteran is entitled to a presumption that the substantive 
appeal form was mailed on April 21, 2005, five days 
(excluding Saturdays, Sundays and legal holidays) prior to 
the date of receipt by VA, since VA did not associate the 
envelope showing the postmark with the veteran's file.  
However, even with the benefit of the "mailbox rule," the 
veteran's substantive appeal form cannot be presumed to have 
been mailed within 60 days from February 19, 2004, when the 
RO mailed the SOC.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representatives, if any, will be 
given notice of the potential jurisdictional defect and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question.  38 
C.F.R. § 20.101(d).

In this case, that notice was provided to the veteran and his 
representative by the Board in correspondence issued in 
September 2005.  The veteran was invited to respond, and to 
present argument showing that the Board had acquired 
jurisdiction over the issues.  A copy of the correspondence 
was provided to the veteran's representative, who also had an 
opportunity to respond.  The veteran and his representative 
were advised that they should respond within 60 days.  The 
60-day period for response ended in mid-November 2005.  No 
response has been received from the veteran or his 
representative.  

The Board recognizes that its September 2005 letter to the 
veteran advised him that he had not timely submitted a 
substantive appeal regarding his requests to reopen claims of 
entitlement to service connection for PTSD and hearing loss.  
However, the letter clearly advised the veteran that the 
evidence of record did not reflect that a substantive appeal 
had been submitted as to those claims, however styled, 
following the February 19, 2004 SOC.  Since the veteran's 
response in April 2004 made it clear that he had received the 
February 19, 2004 SOC, the veteran has been afforded an 
opportunity to present argument as to how soon he responded 
to that SOC, regardless of the styling of the issues in the 
Board's September 2005 letter to the veteran.  

The Board must address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such question.  
38 C.F.R. § 20.101(d).  Thus, this issue is not subject to 
the general rule discussed in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) regarding the one-year period for appeal following 
notification of a determination.  No further action by VA or 
by the Board is required under the VCAA.

The Board also notes that a determination as to its 
jurisdiction is a matter of law.  The only factual matters 
which may be considered are the dates of evidence and 
argument submitted, and the veteran and his representative 
have been afforded an opportunity to address those matters.  
Thus, no further action or notification to the veteran is 
required under the VCAA.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not to 
apply to claims that turn on statutory interpretation, or 
where evidentiary development has been completed.  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Although the Court said in Wensch that VCAA 
did not apply in such cases, it may be more accurate to say 
that VCAA has been applied in this case, but that its notice 
and duty-to-assist requirements have been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  38 C.F.R. § 20.101(d); see Roy, 
supra.  The Board does not have jurisdiction to review a 
claim of entitlement to service connection for PTSD or a 
claim of entitlement to service connection for hearing loss, 
since the veteran did not submit a timely substantive appeal 
to the Board as to those claims.  

The Board acknowledges that the veteran submitted his 
substantive appeal only a couple of days after the period 
allowed by statute for receipt of that appeal had expired.  
Nevertheless, the Board's authority to exercise jurisdiction 
has not been satisfied, and the Board is precluded from 
considering the claims, in the absence of some exception to 
the requirement that an appeal be submitted within the 
statutory period.  Under 38 U.S.C.A. § 7105(d)(3), this claim 
must be dismissed for failure to file a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101.




ORDER

No timely substantive appeal having been submitted following 
the denials of service connection for PTSD and for hearing 
loss, the appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


